Criminal Case Template









COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


CHARLES BRETT RUSSELL,


                            Appellant,

v.

THE STATE OF TEXAS,

                            Appellee.
§

§

§

§

§

No. 08-02-00026-CR

Appeal from the

Criminal District Court No. 2

of Dallas County, Texas

(TC# F01-40434-I)


MEMORANDUM OPINION


	Appellant waived trial by jury and entered a plea of guilty before the court to the
offense of aggravated sexual assault of a child.   He was convicted, and the court assessed
punishment at twenty (20) years' imprisonment.  We affirm.  
	Appellant's court-appointed counsel has filed a brief in which he has concluded that
the appeal is wholly frivolous and without merit.  The brief meets the requirements of Anders
v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493, reh. denied, 388 U.S. 924, 87
S.Ct. 2094, 18 L.Ed.2d 1377 (1967), by presenting a professional evaluation of the record
demonstrating why, in effect, there are no arguable grounds to be advanced.  See High v.
State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim.
App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436
S.W.2d 137 (Tex. Crim. App. 1969).  A copy of counsel's brief has been delivered to
Appellant, and Appellant has been advised of his right to examine the appellate record and
file a pro se brief.  No pro se brief has been filed.
	We have carefully reviewed the record and counsel's brief and agree that the appeal
is wholly frivolous and without merit.  Further, we find nothing in the record that might
arguably support the appeal.  A discussion of the contentions advanced in counsel's brief
would add nothing to the jurisprudence of the state.
	The judgment is affirmed.
July 8, 2003

  		 					RICHARD BARAJAS, Chief Justice

Before Panel No. 4
Barajas, C.J., Larsen, and McClure, JJ.

(Do Not Publish)
 







COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS




CHARLES BRETT RUSSELL,

                            Appellant,

v.

THE STATE OF TEXAS,

                            Appellee.
§


§

§

§

§

No. 08-02-00026-CR

Appeal from the

Criminal District Court No. 2

of Dallas County, Texas

(TC# F01-40434-I)


ORDER


 On this the 8th day of July, 2003, came on to be heard George R. Conkey's motion
to withdraw.  Having determined that counsel has met the requirements of Anders v.
California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493, reh. denied, 388 U.S. 924, 87 S.Ct.
2094, 18 L.Ed.2d 1377 (1967) and Tex. R. App. P. 6.5, the motion to withdraw is granted on
the following terms and conditions:  
	Counsel is directed to (1) forward to Appellant this order and the Court's opinion and
judgment issued this same day in this cause; (2) notify Appellant of the availability of
discretionary review; and (3) notify Appellant of the appellate deadlines applicable to
discretionary review.


  		 					RICHARD BARAJAS, Chief Justice

Before Panel No. 4
Barajas, C.J., Larsen, and McClure, JJ.

(Do Not Publish)